DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 3/8/22.
Objection to claim 2 withdrawn since amended accordingly.
Double patenting rejection withdrawn since TD approved (DISQ 3/9/22).
Applicant’s 3/8/22 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0304080 A1 to Wormald et al. (“Wormald”) in view of U.S. Patent Publication No. 2014/0282096 A1 to Rubinstein et al. (“Rubinstein”) and further in view of U.S. Patent Publication No. 2015/0350251 A1 to Brander et al. (“Brander”).  




As to claim 2, Wormald discloses a method comprising (Wormald: fig 1-9, [0058-76]: fig 5-8 screen captures of exemplary IM service GUI [0060] …):
receiving, from a first client device, a message exchanged in a communication session, textual content of the message being displayed by the first client device according to a given display attribute (Wormald: fig 5-8, [0058-76]: … IM conversation (message exchanged in a communication session) between first and second users (or more users) can be secured by either/any of the users before the IM conversation begins, or at any time during IM conversation so that content of IM conversation is automatically deleted or “self-destructs” after designated expiry period and this may be selected through object 196 191 presented on each user’s display screen 141 122 of fig 1 & 4 [0063] …. first IM client sends message directly to second IM client to inform that the IM conversation has been secured and that copying, cutting and/or pasting of any or all of IM conversation content is not to be allowed (textual content of the message being displayed by the first client device according to a given display attribute) … may associated one or more flags or parameters with each IM message in IM conversation and/or entire IM conversation and/or with each IM user or client and these flags or parameters embedded in a portion of IM message or IM conversation itself /or stored separately (textual content of the message being displayed by the first client device according to a given display attribute) and if third client join, these flags or parameters provided to new client [0062] … for example, a padlock icon (not shown) may be displayed in corner of GUI 700 to indicate activation of this option (textual content of the message being displayed by the first client device according to a given display attribute) [0061] );
determining that a request to preserve the message to prevent automatic deletion of the message has been received from a plurality of users who are engaged in the communication session (Wormald: fig 5-8, [0058-76]: … in order for a first user to copy, cut, and/or paste all or a portion of IM message(s)  or all/entire  IM conversation (see with [0063] “self-destructs” - to prevent automatic deletion) , that user must receive explicit permission from a second user to unlock the IM conversation (see with [0063] “self-destructs”- a request to preserve the message to prevent automatic deletion of the message) and this permission may be requested by a user before IM conversation begins, or at any time during IM conversation, by selection option through their GUI 185 180 that functions to request to client 101 102 or other user for permission to unlock  … similarly, permission may be granted by a user upon receipt of request to unlock by selecting option through their GUI [0062, 64] ...); and
modifying a display attribute of the message based on the request to preserve the message was received, such that, as a result of modifying the display attribute, content of the message being displayed by the first client device changes from being displayed according to the given display attribute to being displayed according to a different display attribute (Wormald: fig 5-8, [0058-76]: … this permission may be requested by a user before IM conversation begins, or at any time during IM conversation, by selection option through their GUI 185 180 that functions to request to client 101 102 or other user for permission to unlock (based on the request to preserve the message was received) … similarly, permission may be granted by a user upon receipt of request to unlock by selecting option through their GUI (modifying a display attribute of the message based on the request to preserve the message was received) [0064] …  for example, a padlock icon (not shown) may be displayed in corner of GUI 700 to indicate activation of this option (therefore, for example, unlocking would cause this padlock to appear “unlocked” or disappear – thus, content of the message being displayed by the first client device changes from being displayed according to the given display attribute to being displayed according to a different display attribute) [0061]).
Wormald did not explicitly disclose modifying a display attribute of the message based on a quantity of users in the plurality of users from which the request to preserve the message was received, such that, as a result of modifying the display attribute, content of the message being displayed by the first client device changes from being displayed according to the given display attribute to being displayed according to a different display attribute (emphasis added).   
Specifically, Wormald disclosed that any of plural users (first, second third … n clients) at any time before or any time during IM conversations, may request to unlock a locked (set to “self-destruct” after designated expiry period) a portion of each of IM messages or entire/all of IM conversation using a combination of embodiments disclosed (Wormald: [0061-67]).
Nonetheless, Wormald did not explicitly disclose modifying a display attribute of the message based on a quantity of users in the plurality of users from which the request to preserve the message was received, such that, as a result of modifying the display attribute, content of the message being displayed by the first client device changes from being displayed according to the given display attribute to being displayed according to a different display attribute (emphasis added).   
Rubinstein discloses modifying a display attribute of the message based on a quantity of users in the plurality of users from which the request to preserve the message was received (emphasis added) (Rubinstein: fig 1, 3-9 [00004-61]: ... user may accept suggested (request received) revision of ephemeral variable and associated threshold event e.g. instead of favorable post expiring in 24 hours, change expiration to 7 days with user’s consent (see with [0019-20; 26, 31, 36-37; 60-61] - modifying a display attribute of the message based on a quantity of users in the plurality of users from which the request to preserve the message was received) [0033] … a user may indicate that a post is to expire if post is not viewed, commented on, liked etc for a specified number of times (a quantity of users in the plurality of users) [0026] … the blocking of an expired ephemeral post from being viewed (or otherwise accessed) may not be permanent (modifying) and a viewer may ask (request received) the post-creating user to revive an expired ephemeral post (request to preserve the message was received) … for example, a post-creating user may specify (request received) an ephemeral post to be converted to a regular post if it receives a number of interaction data (a quantity of users in the plurality of users) [0031] … if collected data shows that more users select the maximum interaction count allowed, the maximum interaction count may be made higher (i.e. extend preserve message) in the future … to provide a better user experience … associated ephemeral variable of ephemeral post may be time duration of post, interactivity count (a quantity of users in the plurality of users) or a combination of both and interaction counts can be variety of interactions such as user clicks, views, shares, comments, promoting post, forwarding, likes, (see with [0026;31;33] - each of these actions – or lack thereof-  are request(s) that contribute to decision to extend preserve the message was received) etc [0035] … a number of posts categorized as ephemeral posts … while messages is dominant type the principal disclosed can be applied to any type [0019] … ephemeral posts associated with ephemeral variable (a display attribute of the message) … reaches a certain threshold, ephemeral post no longer viewable by others and are “perishable” … user/creator of ephemeral post specifies (modifies a display attribute of the message) condition(s) of post being blocked from view, forwarded, searched, replied or otherwise accessed … post timers track these specified conditions associated with posts [0020] … a countdown will appear on screen to indicate to user how long s/he has to view post … may indicate how long ago post sent or received, how long ago post opened, may indicate when receiving user takes screenshot of ephemeral post … allows post to disappear from user after set period of time regardless if post viewed by recipient [0060-62] …), 
such that, as a result of modifying the display attribute, content of the message being displayed by the first client device changes from being displayed according to the given display attribute to being displayed according to a different display attribute (Rubinstein: fig 3-9 fig 8A-B GUI for viewing posted ephemeral post  … inclusion of visual timer indication symbol … reminds viewer post is ephemeral and may not be viewable after certain event  … GUI for viewing an ephemeral reply to a posted post [0057-58] … third party sponsor may be allowed to revise one or more selected ephemeral variables by the post-creating user to promote its commercial interests .. for example, collecting user selection information may occur after allowing sponsor to revise selected ephemeral variable (as a result of modifying the display attribute) … system may continue to collect data about ephemeral post after its creation and until post expires or converts to regular post (see with [0036-37] - content of the message being displayed by the first client device changes from being displayed according to the given display attribute to being displayed according to a different display attribute) [0052-53]  … an ephemeral post includes one or more audio/visual indications such that when viewer(s) see posted ephemeral post, s/he knows it is ephemeral and attached audio/visual indication may change as original post gets closer to threshold event, for example, traffic light attached goes from green to red (modifying a display attribute of the message) [0036] … a teenager may prefer interactivity count [0037]).
Wormald and Rubinstein are analogous art because they are from the same field of endeavor with respect to messages.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Rubinstein into the method by Wormald.  The suggestion/motivation would have been to provide for blocking of an expired ephemeral post from being viewed (or otherwise accessed) that may not be permanent (modifying) and a viewer may ask the post-creating user to revive an expired ephemeral post  … for example, a post-creating user may specify an ephemeral post to be converted to a regular post if it receives a number of interaction data (Rubinstein: [0031]) and provide a range of ephemeral variables depending on a number of factors including allowing a self-conscious teen to prefer interactivity counts instead of post posting duration (Rubinstein: [0037]) and provide modification of a counting ephemeral variable to extend a post having favorable (number of) views (popular) (Rubinstein: [0033]).
Wormald did not explicitly disclose responsive to determining that the request to preserve the message has been received, modifying a display attribute of the textual content of the message based on a quantity of users in the plurality of users from which the request to preserve the message was received, such that, as a result of modifying the display attribute, textual content of the content of the message being displayed by the first client device changes from being displayed according to the given display attribute to being displayed according to a different display attribute (emphasis added).
Brander disclose responsive to determining that the request to preserve the message has been received (Brander: fig 18, 49-58, [0099-101; 145-153]: … … it can be appreciated that other visual identifiers can be used such as different text colors, different fonts, border coloring, background coloring etc [0096] … if a user selects, for example, security level “Top Secret” as new security level, future message exchanges with Bob’s device will be encrypted at security level two levels above default … as shown in fig 54 the protected UI chat depicted with increased security level by displaying triple lock badge 382 … it is noted the increased security level may be depicted in other manners e.g. change of color of text, etc [0147] … all of the above can apply to … adhoc chat conversations (such as non-preserved messages) or more permanent conversations (see with [0096; 147] - responsive to determining that the request to preserve the message has been received) [0148]), 
modifying a display attribute of the textual content of the message based on a quantity of users in the plurality of users from which the request to preserve the message was received, such that, as a result of modifying the display attribute, textual content of the content of the dressage being displayed by the first client device changes from being displayed according to the given display attribute to being displayed according to a different display attribute (emphasis added) (Brander: fig 18, 49-58, [0099-101; 145-153]: … other example shown in fig 18 of both protected and default conversations (see with [0096; 147-148] - based the request to preserve the message has been received) … it can be appreciated separate chats could be used or a distinguishing feature applied to either default or protected chats e.g. color, font, badge, etc (see with [0096; 147-148] - such that, as a result of modifying the display attribute, textual content of the content of the dressage being displayed by the first client device changes from being displayed according to the given display attribute to being displayed according to a different display attribute) and the IM UIs can be modified to include e.g. contact lists listing contacts (see with [0096; 147-148] - modifying a display attribute of the textual content of the dressage based on a quantity of users in the plurality of users from which the request to preserve the message was received )).
Wormald, Rubinstein and Brander are analogous art because they are from the same field of endeavor with respect to messages.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to substitute the strategies by Brander into the method by Wormald and Rubinstein.  The suggestion/motivation would have been to provide for modify to include other visual identifiers such as different text colors, different fonts, border coloring, background coloring etc to differentiate between default and protected (or preserved) conversations [0096]).
As to claim 3, Wormald, Rubinstein and Brander disclose determining that the request to preserve the message was received from (1) either the first or second client device or (2) from both the first and second client devices (Wormald: fig 5-8, [0058-76]: … IM conversation between first and second users (or more users) (first and/or second … and/or n users) can be secured by either/any of the users before the IM conversation begins, or at any time during IM conversation so that content of IM conversation is automatically deleted or “self-destructs” after designated expiry period and this may be selected (determining that the request to preserve the message was received) through object 196 191 presented on each user’s display screen 141 122 (from (1) either the first or second client device or (2) from both the first and second client devices) of fig 1 & 4 [0061; 63] …);
modifying the given display attribute according to which the content of the message is being displayed by the second client device in a first manner in response to determining that the request to preserve the message is received from either the first or second client device (Rubinstein: fig 1, 3-9 [00004-61] ephemeral post includes one or more audio/visual indications (display attribute in a first second … n manner(s)) such that when viewer(s) see posted ephemeral post, s/he knows it is ephemeral and attached one or more audio/visual indications may change as post gets closer to threshold event [0036]  … user may accept a suggested revision of the ephemeral variable and associated threshold event (modifying the given display attribute in a first manner), e.g. instead of favorable (popular) ephemeral post expiring in 24 hours, may change expiration to 7 days (see with [0061;63; 36-37;33; 27]-  in response to determining that the request to preserve the message is received from either the first or second client device) [0033] … the ephemeral variable may be a combination of both time duration and interaction counts … a threshold event that is a time duration and/or interaction counts reaching defined setting(s) … the number of selections of ephemeral variables and combinations/ permutations of  ephemeral variables containing threshold event is nearly limitless (first second … n manners) [0027] …  a range of ephemeral variables depending on a number of factors, for example, content, activity count or others (first second … n manners) [0038] … default ephemeral variable may be based on audience of post e.g. a close friend with a high coefficient or affinity  may have longer time than other users (from either the first or second client device) [0037]); and
modifying the given display attribute according to which the content of the message is being displayed by the second client device in a second manner in response to determining that the request to preserve the message is received from both the first and second client devices, such that as a result of modifying the given display attribute in the second manner (Rubinstein: fig 1, 3-9 [00004-61]: ephemeral post includes one or more audio/visual indications such that when viewer(s) see posted ephemeral post, s/he knows it is ephemeral and attached one or more audio/visual indications may change as post gets closer to threshold event … for example, a traffic light may be attached to post that goes from green to red (modifying the given display attribute in a second manner) [0036] … default ephemeral variable may be based on audience of post e.g. a close friend with a high coefficient or affinity (from both the first and second client devices) may have longer time than other users (see with [0061;63; 36-37;33; 27]- modifying the given display attribute according to which the content of the message is being displayed by the second client device in a second manner in response to determining that the request to preserve the message is received from both the first and second client devices, such that as a result of modifying the given display attribute in the second manner) [0037]).
For motivation, see rejection of claim 2.
As to claim 4, see similar rejection to claim 2 where the method is taught by the method.
As to claim 4, Wormald, Rubinstein and Brander further disclose receiving from the first client device the request to preserve the message, wherein the request to preserve the message is received from the first client device in response to a first gesture applied to a first display screen of the first client device (Rubinstein: fig 1, 3-9 [00004-61]: I/O devices may include mouse, keypad or keyboard or touch panel or multi-touch panel that may be single touch input activated with stylus or finger or multiple fingers and panel capable of distinguishing between one two or three or more touches (in response to a first second … n gesture(s) applied to a first display screen of the first client device) [0067]).
For motivation, see rejection of claim 2.
As to claim 5, see similar rejection to claim 2.
As to claim 5, Wormald, Rubinstein and Brander further disclose automatically deleting the message displayed by a second client device after duration of a display period unless the request to preserve the message is received from the second client device during the display period (Wormald: fig 5-8, [0058-76]: … IM conversation between first and second users (or more users) can be secured by either/any of the users before the IM conversation begins, or at any time (during the display period) during IM conversation so that content of IM conversation is automatically deleted or “self-destructs” after designated expiry period (automatically deleting) and this may be selected through object 196 191 presented on each user’s display screen 141 122 of fig 1 & 4 [0063] … user must receive explicit permission to unlock IM conversation to allow for copying, cutting and/or pasting (unless the request to preserve the message is received from the second client device) and this permission may be requested by user before IM conversion begins or at any time (during the display period) during IM conversation by selecting option through their GUI that functions to send request for permission to unlock IM conversation (unless the request to preserve the message is received from the second client device during the display period) [0064]).
For motivation, see rejection of claim 2.
As to claim 6, see similar rejection to claim 2.
As to claim 6, Wormald, Rubinstein and Brander further disclose receiving the request to preserve the message from the second client device during the display period (Wormald: fig 5-8, [0058-76]: … user must receive explicit permission to unlock IM conversation to allow for copying, cutting and/or pasting (receiving the request to preserve the message from the second client device) and this permission may be requested by user before IM conversion begins or at any time (during the display period) during IM conversation by selecting option through their GUI that functions to send request for permission to unlock IM conversation (receiving the request to preserve the message from the second client device during the display period) [0064]); and
in response to receiving the request to preserve the message: generating an altered text indicia (Rubinstein: fig 1, 3-9 [00004-61]:  … modification of a counting ephemeral variable associated with ephemeral posts … may ask ephemeral post-creating user to extend duration of ephemeral post (in response to receiving the request to preserve the message) … user may accept suggested revision of ephemeral variable and associated threshold event e.g. instead of expiring in 24 hours, change expiration to 7 days [0033] … ephemeral post includes one or more audio/ visual indications that may change as ongoing post gets closer to threshold (see with [0031-34] above – or may change by user extending/ revising to extend duration of ephemeral post) for example … traffic light attached to post, ephemeral post may have colored border or it may wiggle on screen (generating an altered text indicia) [0036]);
maintaining the message displayed on the second client device with the altered text indicia (Rubinstein: fig 1, 3-9 [00004-61]: … ephemeral variables may not be identical for all users and variety depending on number of factors [0037] …  ephemeral post includes one or more audio/ visual indications that may change as ongoing post gets closer to threshold (maintaining the message displayed on the second client device …) for example … traffic light attached to post, ephemeral post may have colored border or it may wiggle on screen (… with the altered text indicia) [0036]); and
providing feedback to the first client device indicating that the request to preserve the message was received from the second client device (Wormald: fig 5-8, [0058-76]: … permission may be granted by user (first user) upon receipt of request of request to unlock IM conversation (providing feedback to the first client device indicating that the request to preserve the message was received from the second client device) by selecting option through their GUI that functions to send permission to unlock IM conversation [0064];
Rubinstein: fig 1, 3-9 [00004-61]: fig 9 … user interface may indicate (providing feedback to the first client device) when receiving user has taken a screenshot of the ephemeral post in 905 (indicating that the request to preserve the message was received from the second client device) [0061]).
For motivation, see rejection of claim 2.
As to claim 7, see similar rejection to claim 2.
As to claim 7, Wormald, Rubinstein and Brander further disclose causing the first client device to display simultaneously the first and second textual entries with different display attributes (Rubinstein: fig 1, 3-9 [00004-61]: fig 4 … post displayer coordinates display and otherwise makes accessible  ephemeral post (causing the first client device to display simultaneously the first and second textual entries) … may block an ephemeral post from being viewed by one group of users but allow access to another group (simultaneously the first and second textual entries with different display attributes) … it may allow the post-creating use to see an expired ephemeral post while others are blocked (simultaneously the first and second textual entries with different display attributes) [0045]), 
wherein the first textual entry is displayed with the given display attribute modified in a first manner to indicate that the request to preserve the message was received from either the first or second client device (Rubinstein: fig 1, 3-9 [00004-61]:  … the ephemeral variable may be a combination of both time duration and interaction counts … a threshold event that is a time duration and/or interaction counts reaching defined setting(s) … the number of selections of ephemeral variables and combinations/ permutations of  ephemeral variables containing threshold event is nearly limitless (first second … n manners) [0027] …  a range of ephemeral variables depending on a number of factors, for example, content, activity count or others (first second … n manners) [0038] … default ephemeral variable may be based on audience of post e.g. a close friend with a high coefficient or affinity  may have longer time than other users (from either or both the first or second client device) [0037] … third party sponsor may store/ revise to prolong or shorten an ephemeral variable associated with ephemeral post (request to preserve the message was received from either the first or second client device) [0047] … modification of a counting ephemeral variable associated with ephemeral posts … may ask ephemeral post-creating user to extend duration of ephemeral post (request to preserve the message was received from either the first or second client device) … user may accept suggested revision of ephemeral variable (request to preserve the message was received from either the first or second client device) and associated threshold event e.g. instead of expiring in 24 hours, change expiration to 7 days [0033] … ephemeral post includes one or more audio/ visual indications that may change as ongoing post gets closer to threshold (see with [0031-34; 47] above – first textual entry is displayed with the given display attribute modified in any number of permutation and/or combination of these first second … n  manner(s) to indicate that the request to preserve the message was received) for example … traffic light attached to post, ephemeral post may have colored border or it may wiggle on screen (see with [0031-34; 47] above – first textual entry is displayed with the given display attribute modified in any number of permutation and/or combination of these first second … n  manner(s) to indicate that the request to preserve the message was received) [0036]), 
and wherein the second textual entry is displayed with the given display attribute modified in a second manner to indicate that the request to preserve the message was received from both the first and second client devices (Rubinstein: fig 1, 3-9 [00004-61]:  … the ephemeral variable may be a combination of both time duration and interaction counts … a threshold event that is a time duration and/or interaction counts reaching defined setting(s) … the number of selections of ephemeral variables and combinations/ permutations of  ephemeral variables containing threshold event is nearly limitless (first second … n manners) [0027] …  a range of ephemeral variables depending on a number of factors, for example, content, activity count or others (first second … n manners) [0038] … default ephemeral variable may be based on audience of post e.g. a close friend with a high coefficient or affinity  may have longer time than other users (from either or both the first or second client device) [0037]  … modification of a counting ephemeral variable associated with ephemeral posts … may ask ephemeral post-creating user to extend duration of ephemeral post (in response to receiving the request to preserve the message) … user may accept suggested revision of ephemeral variable and associated threshold event e.g. instead of expiring in 24 hours, change expiration to 7 days [0033] … ephemeral post includes one or more audio/ visual indications that may change as ongoing post gets closer to threshold (see with [0031-34; 47] above – first textual entry is displayed with the given display attribute modified in any number of permutation and/or combination of these first second … n  manner(s) to indicate that the request to preserve the message was received)  for example … traffic light attached to post, ephemeral post may have colored border or it may wiggle on screen (see with [0031-34; 47] above – first textual entry is displayed with the given display attribute modified in any number of permutation and/or combination of these first second … n  manner(s) to indicate that the request to preserve the message was received) [0036]).
For motivation, see rejection of claim 2.
As to claim 8, Wormald, Rubinstein and Brander disclose wherein the first textual entry was received from the first client device and the second textual entry was received from the second client device (Rubinstein: fig 1, 3-9 [00004-61]: fig 8B … GUI for viewing ephemeral reply (second textual entry) to posted post (first textual entry) [0058]).
For motivation, see rejection of claim 2.
As to claim 9, see similar rejection to claims 2 and 7.
As to claim 9, Wormald, Rubinstein and Brander further disclose providing first indicia indicating that only the first client device requested to preserve the message and that there was no request to preserve the message received from a second client device (Rubinstein: fig 1, 3-9 [00004-61]: fig 4 … user data (indicias) useful for data analysis of user behavior … learns preferences of ephemeral variables and ephemeral posts of user (first client device) and his/her type of users (second client device) and that knowledge used to further improve user experience in using ephemeral posts [0046] … may prolong or shorten ephemeral variables associated with ephemeral posts … revise ephemeral variable associated with existing ephemeral posts or suggest ephemeral variables with to-be-created posts (recorded requests and/or no requests no request to preserve the message received from a second client device) [0047]  … retrieving data from post statistics collector a user may view his/her past ephemeral posts and interactivity/ time duration statistics (recorded requests and/or no requests no request to preserve the message received from a first client device) and these and other collected statistics may help fine tune operations supporting ephemeral posts and collected statistics may be provided to third party that is interested in user behavior (see with [0031-36; 47] - recorded requests and/or no requests no request to preserve the message received from a first client device) [0048]).
For motivation, see rejection of claim 2.
As to claim 10, see similar rejection to claims 2, 7 and 9.
As to claim 15, see similar rejection to claims 2, 7, 9-10 where the method is taught by the method.
As to claim 16, Wormald, Rubinstein and Brander disclose wherein the message comprises a text communication, email communication, voicemail communication, or multimedia communication (Wormald: fig 5-8, [0058-76]: instant messaging, email, IRC etc [00756-57]).
For motivation, see rejection of claim 2.
As to claim 17, Wormald, Rubinstein and Brander disclose wherein the message is part of a message thread among a plurality of users (Wormald: fig 5-8, [0058-76]: first second third IM clients [0062]).
For motivation, see rejection of claim 2.
As to claim 18, Wormald, Rubinstein and Brander disclose automatically deleting the message when a user scrolls past the message without requesting to preserve the message (Rubinstein: fig 1, 3-9 [00004-61]: … user may specify that post is to expire (automatically deleted) if post is not viewed, commented on, liked etc for a specified number of times [0026]).
As to claims 19 and 20, see similar rejection to claim 2 where the system and medium, respectively, are taught by the method.
As to claim 21, see similar rejection to claim 3 where the medium is taught by the method.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0304080 A1 to Wormald et al. (“Wormald”) in view of U.S. Patent Publication No. 2014/0282096 A1 to Rubinstein et al. (“Rubinstein”), U.S. Patent Publication No. 2015/0350251 A1 to Brander et al. (“Brander”) and further in view of U.S. Patent Publication No. 2011/0126126 A1 to Blair et al. (“Blair”).
As to claim 11, Wormald, Rubinstein and Brander disclose the method of claim 2.
For motivation, see rejection of claim 2.
Wormald did not explicitly disclose wherein modifying the display attribute comprises italicizing text included in the message.
Blair discloses wherein modifying the display attribute comprises italicizing text included in the message (Blair: fig 1-2, [0050-106]:  … unnecessary labels replaced by graphical conventions font style, size, weight and/or color of display text … bold … italics … enclosing boxes … specific positioning … shape, texture, fill gradient …. Graphical icons  and/or pop-ups explaining graphical icons … the above non-exhaustive list of means for distinguishing and displaying fields within display to suit viewer’s or viewer’s company of working applicable features and display elements [0052-58] …).
Wormald, Rubinstein, Brander and Blair are analogous art because they are from the same field of endeavor with respect to messages.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Rubinstein into the method by Wormald, Rubinstein and Brander.  The suggestion/motivation would have been to provide presenting messages, whether sent or received, so reader can more quickly identify course of the discussion to date and more rapidly respond (Blair: [0009]).
As to claim 12, Wormald, Rubinstein, Brander and Blair disclose modifying the display attribute comprises displaying text included in the message in bold  (Blair: fig 1-2, [0050-106]:  … unnecessary labels replaced by graphical conventions font style, size, weight and/or color of display text … bold … italics … enclosing boxes … specific positioning … shape, texture, fill gradient …. Graphical icons  and/or pop-ups explaining graphical icons … the above non-exhaustive list of means for distinguishing and displaying fields within display to suit viewer’s or viewer’s company of working applicable features and display elements [0052-58] …).
For motivation, see rejection of claim 2.
As to claim 13, Wormald, Rubinstein, Brander and Blair disclose wherein modifying the display attribute composes presenting text included in the message in a first color or with a first number  (Blair: fig 1-2, [0050-106]:  … unnecessary labels replaced by graphical conventions font style, size, weight and/or color of display text … bold … italics … enclosing boxes … specific positioning … shape, texture, fill gradient …. Graphical icons  and/or pop-ups explaining graphical icons … the above non-exhaustive list of means for distinguishing and displaying fields within display to suit viewer’s or viewer’s company of working applicable features and display elements [0052-58]).
For motivation, see rejection of claim 2.
As to claim 14, Wormald, Rubinstein, Brander and Blair disclose presenting, with the message, a number indicating a number of client devices requesting to preserve the message (Wormald: fig 5-8, [0058-76]: GUI 700 provides indication of number of users online  e.g. 2/6 (would be obvious to use to count other numbers of users such as number requesting to preserve) [0060]; 
Blair: fig 1-2 & 7, [0050-106; 147-168]: [0158]: some form of identifier of ticket number or inquiry number inserted and may be hidden or visible (would be obvious to use to count other numbers of users such as number requesting to preserve) [0158])
For motivation, see rejection of claim 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455